*103MEMORANDUM **
Mark Edwin Magruder appeals from the district court’s judgment revoking supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Magruder contends that the 21-month term of supervised release is too long. We disagree, and we conclude that this term is reasonable in light of the relevant factors contained in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3583(c), (h); United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006); United States v. Hurt, 345 F.3d 1033,1035-36 (9th Cir.2003).
Magruder also contends that the district court erred by ordering him to be placed in a residential drug treatment program as a condition of supervised release. We disagree and hold that this condition of supervised release is reasonably related to the relevant § 3553(a) factors, consistent with the policy statement contained in U.S.S.G. § 5D1.3(d)(4), and involves no greater deprivation of liberty than is reasonably necessary for the purposes set forth in the relevant parts of § 3553(a). See 18 U.S.C. § 3583(d); 18 U.S.C. § 3563(b)(9); United States v. Ross, 476 F.3d 719, 721 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.